Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the After-Final Consideration Program 2.0 Request submitted 09/07/2021. 
As a result of the AFCP 2.0 Request, the finality of the office action in 06/23/2021 is withdrawn. 

Claim Status
As a result of the AFCP 2.0 request, claims 6, 10, and 15 have been cancelled and their subject matter has been added to claims 1, 11, 16, and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (JP 2005243342) in view of Lee et al. (CN 101202128).

With respect to claim 1, Yano discloses a water-based electrolytic solution ([0004]) for lithium/sodium ion batteries ([0004]), comprising a hydrophilic nanoparticle ([0009], [0030]) uniformly dispersed in the electrolyte solution ([0010]), and the electrolyte is only a lithium ion salt ([0059]). Yano does not disclose that the content of the plurality of hydrophilic nanoparticles is 1 to 3%.
Lee discloses a water-based electrolyte (claim 5) composed of oxide hydrophilic particles for use within lithium secondary batteries (claim 5) and teaches that the content of the hydrophilic particles is between most preferably 0.1 to 50 wt% (claim 8). Lee further teaches that this range helps to ensure that the aqueous electrolyte is in the form of a slurry or solution ([0045]).
 

Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 

With respects to claims 2, 3 and 11 Yano discloses that the lithium ion salt in the electrolyte is 1-10 mol/L ([0059]) of LiNO3 ([0088]).

With respects to claims 4 and 13, Yano discloses that the hydrophilic oxide nanoparticle use in the electrolytic solution is silica, or SiO2 ([0030]).


With respects to claims 5 and 14, Yano discloses the nanosilica particle size is in the range of0.01 to 20 micrometers, thus encompassing the claimed range of 7-40 nm ([0014]).


With respect to claim 9, Yano discloses a lithium ion battery comprising the water-based electrolytic solution ([0004]) with the limitation set forth above in claim 1.

With respect to claims 16, 17, 18, 19, and 20, Yano modified by Lee teaches a water-based electrolyte solution for lithium/sodium ion batteries, comprising a plurality of hydrophilic 3 with a molarity of 1-10 mol/L, and the particle size range of the plurality of hydrophilic oxide nanoparticles is 0.01 to 20 micrometers, while the content of the plurality of hydrophilic oxide nanoparticles is between 1 and 3 wt%, the concentration of the electrolyte is 1-10 mol/L, thus encompassing the claimed range of 1-5 mol/L, and the nanosilica particle size is in the range of0.01 to 20 micrometers, thus encompassing the claimed range of 7-40 nm, as noted in the rejection above. However, Yano discloses SiO2 as the hydrophilic oxide nanoparticle, instead of one of Al2O3, TiO2, or ZrO2.
Lee discloses an oxide-containing copolymer electrolyte (claim 5) that comprises oxide hydrophilic particles (claim 5), and teaches that the nanoparticles in question can be either SiO2 (fumed silica) or aluminum oxide (Al2O3) (claim 5). Additionally, the specification of the instant application makes no mention as to why Al2O3, TiO2, or ZrO2 would be preferable over SiO2, therefore the substitution of SiO2 with Al2O3 is obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Lee as applied to claims 1-5, 9, 11, 13, and 14 above, and further in view of Whitacre et al. (U.S. 8298701)

With respects to claims 7 and 12, Yano in view of Hosokawa discloses a water-based electrolytic solution comprised of either a lithium or sodium ion salt ([0004]), and specifically the use of LiNO3 ([0088]) at 1-10 mol/L ([0059]). Yano does not disclose that the sodium ion salt to be used is specifically NaClO4, NaTFSI, NaFSI, NaSO4 or NaNO3. 
4 from 0.1-10 M (0.1-10 mol/L) (Col 14, L 10-17), which encompasses the claimed range of 1 – 5 mol/L.
It would have been obvious to one having ordinary skill in the art at the time that the application was to modify the water-based electrolytic solution disclosed by Yano by including NaClO4 as a salt with a molarity of 0.1-10 M to the battery of Whitacre as they are alternatives of one another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  +++++ 

Response to Arguments
Applicant’s arguments, see After Final Consideration Program 2.0 Request (pages 6-10), filed 09/07/2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hosokawa et al. (U.S. 20030118904) as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727